Citation Nr: 1731860	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for an acquired psychiatric disorder, to include major depression.


REPRESENTATION

Veteran represented by:	Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1957 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
The National Personnel Records Center (NPRC) has indicated that the Veteran's service treatment records are not available and presumed destroyed in the NPRC fire in 1973.  The Veteran has consistently reported that he was hospitalized in service on numerous occasions.  The Board notes that in-service hospitalization records and mental health records are sometimes stored at the NPRC separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.  As the Veteran also reported disciplinary problems in service, his complete service personnel records should also be requested.

On remand, the Veteran's complete VA treatment records, dated from June 1992 forward, should be obtained.  

Finally, the Veteran has testified to several in-service incidents which may have caused or contributed to the development of an acquired psychiatric disorder.  See May 2017 Hearing Transcript.  In view of this evidence, the Board finds that a VA examination is necessary to determine the etiology of any current psychiatric disorder(s).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from June 1992, forward.

2.  Make arrangements to obtain the Veteran's complete service personnel records and his complete service treatment records, to include all clinical records, mental health records, and hospitalization record.  All efforts to obtain the records should be associated with the claims file.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further attempts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of any psychiatric disorders.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.

The examiner is asked to provide the following:

(a) Identify all current psychiatric diagnoses. 

(b) For each identified psychiatric disorder, provide an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the diagnosed psychiatric disorder had its clinical onset during active service or is related to any incident of service, to include any disciplinary problems, having a high fever, and being "made an example of."  See Board Hearing Transcript, dated May 1, 2017.

In providing this opinion, the examiner should take into account the Veteran's statements regarding his service and post-service symptomatology.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

4.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




